Exhibit 10.35

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES HAVE
BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE ACT OR THE LAWS OF
THE APPLICABLE STATE OR A “NO ACTION” OR INTERPRETIVE LETTER FROM THE SECURITIES
AND EXCHANGE COMMISSION OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER, AND ITS COUNSEL, TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM
REGISTRATION UNDER THE ACT AND SUCH STATE STATUTES.

 



Date: November 15, 2016   Amount: $25,000.00

 

DESERT HAWK GOLD CORP.

 

10% PROMISSORY NOTE

 

FOR VALUE RECEIVED, Desert Hawk Gold Corp., a Nevada corporation (the
“Company”), promises to pay to West C. Street LLC or its registered assigns (the
“Holder”), the principal sum of $25,000, or such lesser amount as shall then
equal the outstanding principal amount hereof, together with interest at the
rate of 10% per annum. All unpaid principal, together with the balance of unpaid
and accrued interest and other amounts payable hereunder shall be due and
payable on or before December 31, 2016 (the “Maturity Date”); provided that if
the Company receives the first installment of an anticipated payment of
$3,000,000 from DMRJ Group I LLC or any of its affiliates prior to the Maturity
Date, the principal amount of this Note and all accrued but unpaid interest
thereon shall be immediately due and payable.

 

The following is a statement of the rights of the Holder and the conditions to
which this 10% Promissory Note (the “Note”) is subject, and to which the Holder
hereof, by the acceptance of this Note, agrees:

 

1.       Registration of Note on Company’s Books. The Company shall register
this Note upon records to be maintained by the Company for that purpose (the
“Note Register”), in the name of the record Holder hereof from time to time. The
Company shall maintain the name and address of the registered Holder on the Note
Register. The Company may deem and treat the registered Holder of this Note as
the absolute owner hereof for the purpose of any payment and for all other
purposes, and the Company shall not be affected by notice to the contrary.

 

2.       Prepayment This Note may be prepaid, in whole or in part, at any time
without penalty. Prepayment shall be effected by paying the amount equal to the
outstanding principal amount of this Note, plus all unpaid interest.

 

3.       Satisfaction and Discharge of Note. This Note shall cease to be of
further effect (except as to any surviving rights of transfer or exchange of the
Note herein expressly provided for) when:

 

The Company has paid or caused to be paid all sums payable hereunder by the
Company, including all principal amounts and interest payable under the Note;
and

 

All the conditions precedent herein provided for relating to the satisfaction
and discharge of this Note have been complied with.

 



 



 

4.       Events of Default. “Event of Default,” when used herein, whatever the
reason for such Event of Default and whether it shall be voluntary or
involuntary or be effected by operation of law pursuant to any judgment, decree,
or order of any court or any order, rule, or regulation of any administration or
government body or be caused by the provisions of any paragraph herein means any
one of the following events:

 

Default in the payment of the principal amount of this Note, or any accrued but
unpaid interest thereon, when due, whether at the Maturity Date, upon
prepayment, or otherwise; or

 

Default in the performance or breach of any covenant or warranty of the Company
in this Note (other than a covenant or warranty, the breach or default in
performance of which is elsewhere in this section specifically dealt with), and
continuation of such default or breach for a period of 20 days after there has
been given to the Company by registered or certified mail, by the Holder, a
written notice specifying such default or breach and requiring it to be remedied
and stating that such notice is a notice of default hereunder; or

 

The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Company a bankrupt or insolvent under the Federal Bankruptcy Act
or any other applicable federal or state law, or appointing a receiver,
liquidator, assignee, trustee (or other similar official) of the Company or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree or order unstayed and in
effect for a period of 20 consecutive days; or

 

The institution by the Company of proceedings to be adjudicated a bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or a filing by it of a petition or answer or consent
seeking reorganization or relief under the Federal Bankruptcy Act or any other
applicable federal or state Law; or the consent by it to the filing of any such
petition or the appointment of a receiver, liquidator, assignee, trustee (or
other similar official) of the Company or of any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the admission by it in writing of its inability to pay its debts generally as
they become due, or the taking of corporate action by the Company in furtherance
of any such action.

 

5.       Acceleration of Maturity. Except as provided herein, if an Event of
Default occurs and is continuing then, in every such case, the Holder may
declare the principal of this Note to be due and payable immediately, by a
notice in writing to the Company of such default, and upon any such declaration,
such principal shall become immediately due and payable. At such time after such
declaration of acceleration has been made, and before a judgment or decree for
payment of money due has been obtained by the Holder, the Holder, by written
notice to the Company, may rescind and annul such declaration and its
consequences, if all Events of Default, other than the nonpayment of the
principal of this Note which has become due solely by such acceleration, has
been cured or waived. No such rescission shall affect any subsequent default or
impair any right consequent thereon.

 



 2 



 

6.       Restrictions. The Holder, by acceptance of this Note, represents and
warrants as follows:

 

The Note is being acquired for the holder’s own account to be held for
investment purposes only and not with a view to, or for, resale in connection
with any distribution of such Note or any interest therein without registration
or other compliance under the Act, and the Holder hereof has no direct or
indirect participation in any such undertaking or in underwriting such an
undertaking.

 

The Holder has been advised and understands that the Note has not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
and the must be held and may not be sold, pledged, hypothecated, transferred, or
otherwise disposed of for value unless it is subsequently registered under the
Securities Act or an exemption from such registration is available. The Company
is under no obligation to register the Note under the Securities Act; in the
absence of such registration, sale of the Note may be impracticable; the Company
or the Company’s registrar and transfer agent, if any, will maintain stock
transfer orders against registration of transfer of the Note; and the
certificates to be issued for any substitute promissory note will bear on their
face a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS
OF ANY STATE. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
TRANSFERRED OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OR OTHER
COMPLIANCE UNDER THE ACT OR THE LAWS OF THE APPLICABLE STATE OR A “NO ACTION” OR
INTERPRETIVE LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER, AND ITS COUNSEL, TO THE EFFECT
THAT THE SALE OR TRANSFER IS EXEMPT FROM REGISTRATION UNDER THE ACT AND SUCH
STATE STATUTES.

 

The Company may refuse to transfer the Note unless the Holder provides an
opinion of legal counsel reasonably satisfactory to the Company or a “no action”
or interpretive response from the Securities and Exchange Commission to the
effect that the transfer is proper; further, unless such letter or opinion
states that the Note is free from any restrictions under the Securities Act, the
Company may refuse to transfer the Note to any transferee who does not furnish
in writing to the Company the same representations and agree to the same
conditions with respect to such Note as set forth herein. The Company may also
refuse to transfer the Note if any circumstances are present reasonably
indicating that the transferee’s representations are not accurate.

 



 3 



 

7. Registration of Transfers and Exchange of Notes.

 

a. Transfer Register. Subject to compliance with the legend set forth on the
face of this Note, the Company shall register the transfer of any portion of
this Note in the Note Register, upon surrender of this Note with the Form of
Assignment attached hereto duly completed and signed, to the principal office of
the Company. Upon any such registration or transfer, a new Note, in
substantially the form of this Note (any such new Note, a “New Note”),
evidencing the portion of this Note so transferred shall be issued to the
transferee and a New Note evidencing the remaining portion of this Note not so
transferred, if any, shall be issued to the transferring Holder. The acceptance
of the New Note by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Holder hereunder.

 

b. New Notes. This Note is exchangeable, upon the surrender hereof by the Holder
to the principal office of the Company for one or more New Notes, evidencing in
the aggregate the right to aggregate principal amount of the original Note. Any
such New Note will be dated the date of such exchange.

 

8. Miscellaneous.

 

a. Shareholder Rights. The Holder shall not, by virtue hereof, be entitled to
any voting or other rights of a shareholder of the Company, either at law or
equity. The rights of the Holder are limited to those expressed in this Note.

 

b. Notices. All communications provided for herein shall be in writing and shall
be deemed to be given or made on (a) the date of delivery, if delivered in
person, by nationally recognized overnight delivery service, or (b) three
business days after mailing if mailed from within the continental United States
by registered or certified mail, return receipt requested, to the party entitled
to receive the same, if to the Company at 1290 Holcomb Ave. Reno, NV 89502,
Attention: Howard M. Crosby, CEO, or if to the Holder, at the address provided
in the Note Register, or at such other address as shall be designated by any
party hereto in written notice to the other party hereto delivered pursuant to
this paragraph.

 

c. Attorneys’ Fees. Should either party hereto default in any of the covenants,
conditions, or promises contained herein, the defaulting party shall pay all
costs and expenses, including a reasonable attorney’s fee, which may arise or
accrue therefrom, or in pursuing any remedy provided hereunder or by the
statutes of any state.

 

d. Governing Law and Venue. This Note and the rights and duties of the parties
hereto shall be construed and determined in accordance with the laws of the
State of Nevada (without giving effect to any choice or conflict of law
provisions), and any and all actions to enforce the provisions of this Note
shall be brought in a court of competent jurisdiction in the Washoe County,
State of Nevada and in no other place.

 



 4 



 

e. Rights Are Cumulative. The rights and remedies granted to the parties
hereunder shall be in addition to and cumulative of any other rights or remedies
either may have under any document or documents executed in connection herewith
or available under applicable law. No delay or failure on the part of a party in
the exercise of any power or right shall operate as a waiver thereof nor as an
acquiescence in any default nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.

 

f. Waiver and Amendment. None of the provisions hereof may be changed,waived,
terminated or discharged orally, but only by an instrument in writing signed by
the party against whom enforcement of the change, waiver, termination or
discharge is sought.

 

g. Negotiability and Transferability. This Note is negotiable and transferable,
subject to compliance with the provisions of Section 7 hereof.

 

h. Presentment Waiver. The Company hereby waives presentment for payment,
protest, and notice of protest and of nonpayment of this Note.

 

i. Severability. If any provision of this Note is held invalid or unenforceable
by any court of final jurisdiction, it is the intent of the parties that all
other provisions of this Note be construed to remain fully valid, enforceable,
and binding on the parties.

 

j. Headings. The descriptive headings of the various paragraphs or parts of this
Note are for convenience only and shall not affect the meaning or construction
of any of the provisions hereof.

 



  Desert Hawk Gold Corp.         By /s/ Howard M. Crosby   Howard M. Crosby  
Chief Executive Officer

  

 5 



 

FORM OF ASSIGNMENT

 

(To be executed upon assignment of Note)

 

For value received, _______________________ hereby sells, assigns and transfers
unto ________________________ the attached Note [_% of the attached Note],
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint Desert Hawk Gold Corp. (the “Company”) attorney to
transfer said Note [said percentage of said Note] on the books of the Company,
with full power of substitution in the premises.

 

If not all of the attached Note is to be so transferred, a New Note is to be
issued in the name of the undersigned for the balance of said Note.

 

The undersigned hereby agrees that it will not sell, assign, or transfer the
right, title and interest in and to the Note unless applicable federal and state
securities laws have been complied with.

 

Dated: ______________ , 20                           Signature







 



 6 

